Opinion issued June 9, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00321-CV
                             ———————————
        RING & RING D/B/A WRIGHT'S AMUSEMENTS, Appellant
                                           V.
                SHARPSTOWN MALL TEXAS, LLC, Appellee


                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-71771A


                           MEMORANDUM OPINION

      On April 1, 2016, Ring & Ring d/b/a Wright’s Amusements filed a notice of appeal

from a final judgment signed December 21, 2015, and the appeal was assigned to this Court

and docketed under our appellate cause number 01–16–00321–CV. The same appeal was

also assigned to the Fourteenth Court of Appeals and docketed under their appellate cause
number 14–16–00269–CV. Because this Court has the related appeal, 01–15–00537–CV,

the Fourteenth Court of Appeals transferred their appeal in cause number 14–16–00269–

CV to this Court, which was then docketed as appellate cause number 01–16–00341–CV.

Thus, we now have two appeals, 01–16–00321–CV and 01–16–00341–CV, which are both

appeals from a final judgment signed December 21, 2015, in trial court cause number

2010–71771A, with notices of appeal filed by Ring & Ring on April 1, 2016.

      Because we have determined these are duplicate appeals, we consolidate the two

appeals, 01–16–00321–CV and 01–16–00341–CV. Any records and documents filed in

appellate cause number 01–16–00321–CV are consolidated into appellate cause number

01–16–00341–CV. The consolidated appeal shall proceed under appellate cause number

01–16–00341–CV.

      Appellate cause number 01–16–00321–CV is dismissed. See BBG Group, L.L.C.

v. MBI Global, L.L.C., No. 14–12–00247–CV, 2012 WL 3241557, at *1 (Tex. App.—

Houston [14th Dist.] Aug. 9, 2012, no pet.) (mem. op.) (consolidating appeals from same

judgment into one appellate cause and dismissing other appellate cause); Livingston v.

Arrington, No. 03–11–00197–CV, 2011 WL 2297705, at *1 (Tex. App.—Austin June 10,

2011, no pet.) (mem. op.) (same).



                                      PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.



                                           2